Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 1 of 6 PageID: 63



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

DAVID RICHMOND,                            No. 20-cv-1079 (NLH) (SAK)


            Plaintiff,
                                                      OPINION

      v.

SOUTHWOODS STATE PRISON, et al.,

            Defendants.


APPEARANCES:

David Richmond
891862C
CRAF
P.O. Box 7450
Trenton, NJ 08628

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff David Richmond filed a complaint under 42 U.S.C.

§ 1983 against unnamed officers and medical staff at South Woods

State Prison (“SWSP”).      ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will permit the

complaint to proceed in part.       Plaintiff must provide the Court

                                     1
Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 2 of 6 PageID: 64



with the names of the relevant corrections officers before the

Marshals can serve the complaint.

I.    BACKGROUND

      Plaintiff alleges that he has a medical order for a bottom

bunk assignment because he has seizures.         ECF No. 1 at 6.     He

asserts the medical staff failed to inform the officers about

the seizures.      Id.   He asserts he told the officers about the

bottom-bunk requirement, but the officers did not check the

computer containing the order before assigning Plaintiff to the

top bunk. Id. at 5.       Plaintiff later fell from the top bunk

during a seizure and injured his neck, back, and head.           Id. at

6.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.      The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

                                     2
Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 3 of 6 PageID: 65



show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges the officers and medical staff were

deliberately indifferent to his medical condition.          He alleges

that the officers did not comply with the bottom bunk order even

after Plaintiff informed them of the order.         ECF No. 1 at 5.

     The Court will dismiss SWSP from this action.          To state a

claim under § 1983, a plaintiff must claim (1) that the

challenged conduct was committed by a person acting under color

of state law and (2) that the conduct deprived him of rights,

privileges, or immunities secured by the Constitution or laws of

the United States.     It is well-established that state prisons

are not “persons” subject to liability under § 1983.           See

Williams v. Southwoods State Prison, No. 07-2337, 2007 WL

                                     3
Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 4 of 6 PageID: 66



1752088, at *4 (D.N.J. June 13, 2007) (citing Grabow v. Southern

State Correctional Facility, 726 F. Supp. 537, 538–39 (D.N.J.

1989)).   Therefore, the Court will dismiss SWSP with prejudice.

     Accepting Plaintiff’s allegations as true and giving him

the benefit of all reasonable inferences, Plaintiff has stated a

claim of deliberate indifference against the officers.

“Deliberate indifference” is more than mere malpractice or

negligence; it is a state of mind equivalent to reckless

disregard of a known risk of harm.        Farmer v. Brennan, 511 U.S.

825, 837-38 (1994).     Plaintiff asserts that he told the officers

of the requirement to place him in a bottom bunk, but they

failed to verify that information and required him to sleep in

the top bunk.    ECF No. 1 at 5.     A reasonable factfinder could

conclude this shows the officers disregarded a known risk to

Plaintiff’s safety.

     Plaintiff has not stated a claim of deliberate indifference

against the medical personnel, however.        He alleges that medical

department failed to inform the housing officers of Plaintiff’s

bottom-bunk requirement, but he states that information was

available in the computer system used by SWSP to track that

information.    ECF No. 1 at 6.     This indicates the information

was logged in an appropriate manner.        At best, Plaintiff’s

assertion that the medical staff did not take the extra step of

personally informing the corrections officers is negligent, but

                                     4
Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 5 of 6 PageID: 67



that is not enough to state a claim of deliberate indifference.

Nor does his assertion that he saw “a LPN that didn’t do nothing

but release me right back into harm[’]s way” meet the deliberate

indifference standard.      There are no facts indicating when this

visit occurred or what happened at that visit.          “[A]n unadorned,

the-defendant-unlawfully-harmed-me accusation” is not enough to

state a claim under Rule 8.      Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).    The Court will dismiss the medical staff without

prejudice, meaning Plaintiff may move to amend his claims

against them if he can provide sufficient factual allegations.

Fed. R. Civ. P. 15.

     The Court will permit the claims against the John Doe

Corrections Officers to proceed, but the U.S. Marshals cannot

serve John Doe defendants.      Plaintiff must be able to identify

defendants before the Marshals can serve the complaint.           If

Plaintiff cannot provide the Court with the name of the officers

from SWSP, “an appropriate method for the plaintiff to seek the

identity of the John Doe defendants is through the use of a

subpoena directed to officials” at SWSP.         Gerber v. Various

Other Prison Officials, No. 1:06CV01358, 2007 WL 1847582, at *2

(M.D. Pa. May 10, 2007) (report and recommendation adopted June

25, 2007).    Subpoenas are governed by Federal Rule of Civil

Procedure 45.



                                     5
Case 1:20-cv-01079-NLH-SAK Document 13 Filed 09/21/21 Page 6 of 6 PageID: 68



     Finally, Plaintiff requests the appointment of pro bono

counsel.   ECF No. 12.    There is no right to counsel in a civil

case, see Tabron v. Grace, 6 F.3d 147, 153-54 (3d Cir. 1993);

Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997), but

pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an

attorney to represent any person unable to afford counsel.”             In

deciding whether counsel should be appointed, the Court

considers the factors set forth in Tabron.         Plaintiff's request

fails to address these factors.       The Court will deny the request

without prejudice and will instruct the Clerk to send Plaintiff

the form used to request the appointment of counsel.           He may

then reapply for the appointment of counsel.

IV. CONCLUSION

     For the reasons stated above, the Complaint may proceed

against the John Doe Corrections Officers.         SWSP will be

dismissed with prejudice, and the SWSP medical staff will be

dismissed without prejudice.       The request for counsel will be

denied without prejudice.

     An appropriate order follows.



Dated: September 21, 2021                ___s/ Noel L. Hillman ____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     6
